Clendenin, J. The appellant was indicted for the crime of larceny; he was tried, convicted and sentenced, and having filed his motion for a new trial, which was overruled, he appealed to this court. Not having the benefit of any assignment of error, or brief on the part of the appellant, to indicate the points of his objection to the proceedings in this case, in the circuit court, we are required to examine the transcript of the record sent to us, to see if there is any error. Hpon that examination we find a very material error; for it nowhere appears. upon record, as we have it, that the individuals who tried the case, and rendered the verdict, were sworn in any manner as jurors in the case. The record entry is, that twelve persons — naming them — were selected for the venire, heard the evidence, and rendered a verdict, and in no part of the record is there any intimation that they were sworn. For this error, the judgment of the circuit court is reversed, and remanded, with directions to grant the defendant in that • court a new trial.